DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (2006/0070163) in view of Simmons (5,224,941).
With respect to claims 1-2, Beck discloses a garment, as shown in figure 1, comprising a body portion 12 that includes tow opening regions and a central region. The garment further comprises an absorbent assembly 14 bonded to the body portion 12, as shown in figure 1, and including an absorbent layer 14B, as shown in figure 4, for absorbing moisture from a wearer of the garment, as disclosed in paragraph [0003]. The absorbent assembly 14 overlies at least the central region of the body portion, 12, as shown in figure 1, such that the absorbent assembly is oriented to face the wearer, as shown in figure 4. The garment is configured to be washed and re-worn, as disclosed in paragraph [0002]. 
Beck discloses all aspects of the claimed invention with the exception of the absorbent assembly being at least partially bonded to the body portion with strips of elastic bonding film. Beck discloses in figure 9 that the absorbent assembly can be bonded by folding material over the edges of the layers of the assembly. Simmons discloses an absorbent garment, as shown in figure 2, and teaches providing strips of elastic bonding film 20 folded over the edges of the garment, as shown in figure 3, to provide the garment with a neater appearance and snug fit, as disclosed in column 2, line 63, to column 3, line 4. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the absorbent assembly of Beck to the body portion with strips of elastic bonding film, as taught by Simmons, to achieve a neater appearance and snugger fit.
With respect to claim 3, the absorbent assembly of Beck comprises a plurality of layers, as shown in figure 9, that, when modified to include the elastic bonding film of Simmons folded around their edges, will be positioned between the strip of elastic bonding film.
With respect to claim 4, Simmons teaches providing two strips of elastic bonding film 20 on respective portions of the peripheral region on opposite sides of the central region, as shown in figure 2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the garment of Beck with two strips of elastic bonding material on respective portions of the peripheral region on opposite sides of the central region, as taught by Simmons, to achieve the predictable result of creating a snug fit on both leg openings.
With respect to claim 5, Beck discloses a moisture barrier 14C, as shown in figure 4.
With respect to claim 6, the moisture barrier 14C of Beck is disposed below the absorbent layer 14B, as shown in figure 4. When modified to include the elastic bonding film of Simmons folded around their edges, the moisture barrier of Beck will be positioned between the elastic bonding film and the absorbent layer.
With respect to claim 7, Beck discloses in paragraph [0034] that the layers are bonded by heat, and therefore discloses thermal-compression bonding.
With respect to claim 8, Beck discloses the absorbent assembly further comprise a wicking layer 14A overlying the absorbent layer 14B, as shown in figure 4, for wicking moisture away from the wearer towards the absorbent layer, as disclosed in paragraph [0017].
With respect to claim 9, Beck discloses each opening region is a leg opening and the central region 14 is a crotch region between the leg openings, as shown in figure 1.
With respect to claim 10, the upper edge of the garment of Beck defines a waistband, as shown in figure 1.
With respect to claim 11, the garment of Beck is an undergarment, as disclosed in paragraph [0002].
With respect to claim 12, the absorbent assembly of Beck is bonded to the body portion other than by means of stitching, as disclosed in paragraph [0025].
With respect to claim 13, Beck discloses a method of making a garment, as shown in figure 1, comprising a body portion 12 that includes tow opening regions and a central region. The garment further comprises an absorbent assembly 14 bonded to the body portion 12, as shown in figure 1, and including an absorbent layer 14B, as shown in figure 4, for absorbing moisture from a wearer of the garment, as disclosed in paragraph [0003]. The absorbent assembly 14 is arranged over at least the central region of the body portion, 12, as shown in figure 1, such that the absorbent assembly is oriented to face the wearer, as shown in figure 4. The garment is configured to be washed and re-worn, as disclosed in paragraph [0002]. 
Beck discloses all aspects of the claimed invention with the exception of bonding the absorbent assembly to the body portion with strips of elastic bonding film. Beck discloses in figure 9 that the absorbent assembly can be bonded by folding material over the edges of the layers of the assembly. Simmons discloses an absorbent garment, as shown in figure 2, and teaches providing strips of elastic bonding film 20 folded over the edges of the garment, as shown in figure 3, to provide the garment with a neater appearance and snug fit, as disclosed in column 2, line 63, to column 3, line 4. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the absorbent assembly of Beck to the body portion with strips of elastic bonding film, as taught by Simmons, to achieve a neater appearance and snugger fit.
With respect to claim 14, the absorbent assembly of Beck comprises a plurality of layers, as shown in figure 9, that, when modified to include the elastic bonding film of Simmons folded around their edges, will be positioned between the strip of elastic bonding film.
With respect to claim 15, Beck discloses the absorbent assembly further comprise a wicking layer 14A overlying the absorbent layer 14B, as shown in figure 4, for wicking moisture away from the wearer towards the absorbent layer, as disclosed in paragraph [0017].
With respect to claim 16, Beck discloses a moisture barrier 14C, as shown in figure 4, arranged over at least the central region between the body portion 14D and the absorbent layer 14B.
With respect to claim 17, Beck discloses the moisture barrier 14C is disposed below the absorbent layer 14B, as shown in figure 4. When modified to include the elastic bonding film of Simmons folded around their edges, the moisture barrier of Beck will be positioned between the elastic bonding film and the absorbent layer.
With respect to claim 18, Beck discloses in paragraph [0034] that the layers are bonded by heat, and therefore discloses thermal-compression bonding.
With respect to claim 19, Beck discloses a moisture-absorbent garment, as shown in figure 1, comprising a body portion 12 that includes tow opening regions and a central region. The garment further comprises an absorbent assembly 14 bonded to the body portion 12, as shown in figure 1, and including an absorbent layer 14B, as shown in figure 4, for absorbing moisture from a wearer of the garment, as disclosed in paragraph [0003]. The absorbent assembly 14 overlies at least the central region of the body portion, 12, as shown in figure 1, such that the absorbent assembly is oriented to face the wearer, as shown in figure 4. The absorbent assembly is bonded to the body portion other than by means of stitching, as disclosed in paragraph [0025]. The garment is configured to be washed and re-worn, as disclosed in paragraph [0002]. 
Beck discloses all aspects of the claimed invention with the exception of the absorbent assembly being at least partially bonded to the body portion with strips of elastic bonding film. Beck discloses in figure 9 that the absorbent assembly can be bonded by folding material over the edges of the layers of the assembly. Simmons discloses an absorbent garment, as shown in figure 2, and teaches providing strips of elastic bonding film 20 folded over the edges of the garment, as shown in figure 3, to provide the garment with a neater appearance and snug fit, as disclosed in column 2, line 63, to column 3, line 4. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the absorbent assembly of Beck to the body portion with strips of elastic bonding film, as taught by Simmons, to achieve a neater appearance and snugger fit.
With respect to claim 20, the absorbent assembly of Beck comprises a plurality of layers, as shown in figure 9, that, when modified to include the elastic bonding film of Simmons folded around their edges, will be positioned between the strip of elastic bonding film.
With respect to claim 21, Beck discloses a moisture barrier 14C positioned within the central region 14, as shown in figure 4.
With respect to claim 22, the absorbent assembly of Beck includes the moisture-barrier 14C, as shown in figure 4.
With respect to claim 23, Beck discloses each opening region is a leg opening and the central region 14 is a crotch region between the leg openings, as shown in figure 1.
With respect to claim 24, the upper edge of the garment of Beck defines a waistband, as shown in figure 1.
With respect to claim 25, the garment of Beck is an undergarment, as disclosed in paragraph [0002].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 2,985,170; 3,489,149; 3,687,141; and 5,855,573 disclose sanitary garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781